Case 2:18-cv-00571-JS-GRB Document 42 Filed 12/23/19 Page 1 of 5 PageID #: 388



Report and Recommenda�on Upon Referral of an Inquest to
Magistrate Judge Brown
Case Name and Docket Number: Jing Li, et al. v. Tao Chen, et al., No. 18-CV-571 (JS)(GRB)

Procedural Background
       Plain�ﬀs Jing Li, Feng Ying Zhao, Yan Ming Wang, Rui Wang, Jing Hei, and Zhi Fa Jin commenced this
ac�on under the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”) by ﬁling a complaint on
January 26, 2018. Docket Entry (“DE”) 1. On August 16, 2018, plain�ﬀs moved for default judgment against
defendants Tao Chen, a.k.a. Chao Chen, a.k.a. Tony Chen (“Chen”), Tao’s Food Corp., d.b.a. Tao’s Bakery and
Dim Sum (“Tao’s Food Corp.”), 1 Tao’s Peking Duck House II Inc., and Tao’s Fusion Inc. (collec�vely “Defaul�ng
Defendants”). DE 18. On October 31, 2018, the Honorable Joanna Seybert, United States District Judge,
referred the default judgment mo�on to the undersigned for report and recommenda�on. Electronic Order
dated Oct. 31, 2018.
       Plain�ﬀs did not move for default judgment against defendants Shuping Lin (“Lin”) and Sweet Mandarin
Inc. as those defendants entered into a setlement agreement with the plain�ﬀs whereby defendant Lin
would pay plain�ﬀs Jing Li, Feng Ying Zhao, Yan Ming Wang, and Zhi Fa Jin, and those plain�ﬀs would release
defendants Lin and Sweet Mandarin Inc. from the lawsuit. DE 23. That setlement agreement was so-ordered
by the Court. DE 23, 24. Plain�ﬀs ﬁled a mo�on for judgment against defendants Lin and Sweet Mandarin
Inc. based upon a viola�on of that setlement agreement. DE 26.
       On February 27, 2019, the undersigned respec�ully recommended that the Court enter judgment
against Defaul�ng Defendants, but defer assessment of damages pending the disposi�on of plain�ﬀs’ claims
against defendants Lin and Sweet Mandarin Inc. DE 27. On March 28, 2019, the Court entered judgment for
defendant Lin to pay damages, plus prejudgment interest to plain�ﬀs Jing Li, Feng Ying Zhao, Yan Ming Wang,
and Zhi Fa Jin. DE 33.
       On March 29, 2019, the Court adopted the undersigned’s report and recommenda�on, and referred to
the undersigned the mater of assessing damages against the Defaul�ng Defendants. Order dated Mar. 29,
2019. On April 5, 2019, plain�ﬀs ﬁled the instant mo�on for damages against the Defaul�ng Defendants. DE
37. Since the claims against defendants Lin and Sweet Mandarin Inc. have been resolved, the undersigned
makes ﬁndings herein as to the full and complete damages owed.

Damages
       Plain�ﬀs move to assess damages against Defaul�ng Defendants, who are held jointly and severally
liable. DE 27, 37. As to whether the Defaul�ng Defendants are owed an oﬀset based on the disposi�on of
plain�ﬀs’ claims against defendants Lin and Sweet Mandarin Inc., courts within this Circuit have held that a
defendant in default in an FLSA and NYLL case may not oﬀset any award that plain�ﬀ has already received
from another jointly and severally liable defendant because the burden rests upon the defendants to show
the extent of an oﬀset, and, as is the case here, the Defaul�ng Defendants have ﬁled no opposi�on and
submited no documenta�on as to oﬀset. Kotuwage v. Bilt Petroleum, Inc., No. 15-CV-4374 (FB)(ST), 2018 WL
1189332, at *12-13 (E.D.N.Y. Feb. 8, 2018), report and recommendation adopted, 2018 WL 1187397 (E.D.N.Y.
Mar. 7, 2018). Therefore, defendants are not en�tled to an oﬀset based on the disposi�on of claims against
defendants Lin and Sweet Mandarin Inc.
       “Although a court accepts as true all well pleaded allega�ons against a defaul�ng defendant for
purposes of determining liability, a default is not an admission of damages.” Finkel v. Romanowicz, 577 F.3d
79, 83 (2d Cir. 2009). To establish damages upon a default, the movant need only prove that the


1
  Tao’s Food Corp. was originally sued as a John Doe Corpora�on; however, plain�ﬀs amended their complaint
a�er the default judgment mo�on to list the proper legal en�ty, and there is no indica�on that this resulted in a
lack of no�ce to the proper en�ty. DE 19.
Case 2:18-cv-00571-JS-GRB Document 42 Filed 12/23/19 Page 2 of 5 PageID #: 389


“compensa�on sought relate[s] to the damages that naturally ﬂow from the injuries pleaded.” Natale v.
Country Ford Ltd., No. CV 10-4128 ADS GRB, 2014 WL 4537501, at *4 (E.D.N.Y. Aug. 20, 2014) (quo�ng
Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 159 (2d Cir. 1992)). In an FLSA and NYLL
case, in the absence of rebutal by defendants, plain�ﬀs’ recollec�on and es�ma�on of hours worked are
presumed to be correct. See, e.g., Reyes v. Cafe Cousina Rest. Inc., No. 18-CV-1873 (PAE)(DF), 2019 WL
5722475, at *3 (S.D.N.Y. Aug. 27, 2019), report and recommendation adopted, 2019 WL 5722109 (S.D.N.Y. Oct.
7, 2019).

      Based upon a review of aﬃdavits and other documentary evidence, see generally DE 18 & 38, I ﬁnd that
plain�ﬀ has established damages in the following amount(s):

Table A
                Jing Li          Feng Ying        Yan Ming          Rui Wang       Jing Hei         Zhi Fa Jin
                                 Zhao             Wang
NYLL            $1,490.00        $5,721.71        $8,944.62         $22,024.66     $20,693.27       $20,858.31
Minimum
Wage +
Over�me 2
NYLL Spread     $90.00           $660.00          $960.00           $2,378.00      $2,226.00        $2,167.00
of Hours 3
Actual          $1,580.00        $6,381.71        $9,904.62         $24,402.66     $22,919.27       $23,025.31
Damages


Table B
                 Jing Li         Feng Ying        Yan Ming          Rui Wang       Jing Hei         Zhi Fa Jin
                                 Zhao             Wang
Actual           $1,580.00       $6,381.71        $9,904.62         $24,402.66     $22,919.27       $23,025.31
Damages 4



NYLL             $1,580.00       $6,381.71        $9,904.62         $24,402.66     $22,919.27       $23,025.31
Liquidated
Damages 5


2
  Plain�ﬀ cannot recover under both the FLSA and NYLL for minimum wage and over�me claims. Canaveral v.
Midtown Diner NYC, Inc., No. 19-CV-635 (GBD)(JLC), 2019 WL 6170058, at *2 (S.D.N.Y. Nov. 19, 2019). However,
plain�ﬀ is en�tled to recover under NYLL when it provides for greater relief than the FLSA, which is what plain�ﬀs
seek here. Id.; Baizan Guerrero v. 79th St. Gourmet & Deli Inc., No. 18-CV-04761(ARR)(ST), 2019 WL 4889591, at *7
(E.D.N.Y. Sept. 10, 2019), report and recommendation adopted, 2019 WL 4887914 (E.D.N.Y. Oct. 3, 2019); see DE
18-1 at 9.
3
  Under New York law, when the interval between the beginning and end of an employee’s workday exceeds 10
hours, including the �me oﬀ for meals and intervals oﬀ-duty, an employee shall receive one addi�onal hour of pay
at the basic minimum hourly rate. 12 N.Y.C.R.R. § 146-1.6(a).
4
  From Table A
5
  Both the FLSA and NYLL provides for liquidated damages of 100%. 29 U.S.C. § 216(b); N.Y. Lab. Law §§ 198(1-a),
663(1). However, the Second Circuit has held that while courts cannot grant both FLSA and NYLL liquidated
damages, it can grant the “larger of the two liquidated damages awards.” Rana v. Islam, 887 F.3d 118, 122-23 (2d
DEFAULT JUDGMENT REPORT AND RECOMMENDATION|              PAGE | 2
MAGISTRATE JUDGE BROWN
Case 2:18-cv-00571-JS-GRB Document 42 Filed 12/23/19 Page 3 of 5 PageID #: 390


NYLL No�ce       $0.00           $8,300.00        $9,800.00          $10,000.00    $10,000.00       $10,000.00
Viola�ons 6
Total            $3,160.00       $21,063.42       $29,609.24         $58,805.32    $55,838.54       $56,050.62
Principal
Damages




Prejudgment Interest
      Plain�ﬀs seek prejudgment interest of the unpaid wages, over�me wages, and spread-of-hours pay
under NYLL. DE 18-1 at 13. NYLL permits recovery of both liquidated damages and prejudgment interest.
See Caltenco v. G.H. Food Inc., No. 16 CIV. 1705 (VMS), 2019 WL 4784065, at *14 (E.D.N.Y. Sept. 30, 2019); Fan
v. Jenny & Richard's Inc., No. 17-CV-6963 (WFK), 2019 WL 1549033, at *12 (E.D.N.Y. Feb. 22, 2019), report and
recommendation adopted, 2019 WL 1547256 (E.D.N.Y. Apr. 9, 2019). Under NYLL, prejudgment interest is
available for unpaid wages, unpaid over�me, spread-of-hour wages, but not for liquidated damages, Fan,
2019 WL 1549033, at *12, and not for no�ce viola�ons. Caltenco, 2019 WL 4784065, at *14.
      Under New York law, prejudgment interest is calculated at a rate of 9% per annum. Fan, 2019 WL
1549033, at *13. Where damages were incurred at various �mes, interest shall be computed from a single
reasonable intermediate date, which courts compute as the “midpoint” of plain�ﬀ’s employment, un�l the
date that ﬁnal judgment is entered. Caltenco, 2019 WL 4784065, at *14; Fan, 2019 WL 1549033, at *13.
      Therefore, the undersigned ﬁnds that the following plain�ﬀs are en�tled to recover prejudgment
interest from the midpoint date of plain�ﬀs’ employment un�l the date of ﬁnal judgment, consistent with the
following table:

Table C
                 Jing Li         Feng Ying        Yan Ming           Rui Wang      Jing Hei         Zhi Fa Jin
                                 Zhao             Wang
Actual           $1,580.00       $6,381.71        $9,904.62          $24,402.66    $22,919.27       $23,025.31
Damages 7
Midpoint 8       02/11/17        03/17/17         04/04/17           03/06/17      03/08/17         02/05/17
Daily   Rate 9   $0.39           $1.57            $2.44              $6.02         $5.65            $5.68

Attorneys’ Fees and Costs
      Under the FLSA, 29 U.S.C. § 216(b), and NYLL § 198, a prevailing plain�ﬀ may recover reasonable
atorneys’ fees and costs. See Tackie v. Keﬀ Enter. LLC, No. 14-CV-2074 (JPO), 2014 WL 4626229, at *7
(S.D.N.Y. Sept. 16, 2014); see also Gonsalez v. Marin, No. 12-CV-1157 (ENV)(RML), 2014 WL 2514704, at *13


Cir. 2018). Here, all plain�ﬀs seek the liquidated damages under NYLL since those damages are the larger of the
two liquidated damages awards. DE 18-1 at 12.
6
  If an employee is not provided a no�ce pursuant to NYLL § 195(1) within ten business days of the employee’s ﬁrst
day of employment, the employee can recover damages of $50 per workday up to a maximum of $5,000. N.Y. Lab.
Law § 198(1-b). Furthermore, if an employee does not receive a statement with every payment of wages as
required under NYLL § 195(3), that employee may recover damages of $250 per workday up to a maximum of
$5,000. N.Y. Lab. Law § 198(1-d).
7
  From Table A
8
  See DE 38 at ¶¶14-20.
9
  The daily rate is 9% �mes actual damages, divided by 365 days. See, e.g., Caltenco, 2019 WL 4784065, at *14.
DEFAULT JUDGMENT REPORT AND RECOMMENDATION|               PAGE | 3
MAGISTRATE JUDGE BROWN
Case 2:18-cv-00571-JS-GRB Document 42 Filed 12/23/19 Page 4 of 5 PageID #: 391


(E.D.N.Y. Apr. 25, 2014). In default judgment cases under the FLSA and NYLL, courts have awarded atorney’s
fees and costs pursuant to the lodestar method. Rosendo v. Everbrighten, Inc., No. 13 Cv. 7256 (JGK), 2015
WL 4557147, at *7 (S.D.N.Y. July 27, 2015); Fermin, 93 F. Supp. 3d at 51; Jaramillo v. Banana King Rest., No.
12-CV-5649 (NGG)(RML), 2014 WL 2993450, at *8-9 (E.D.N.Y. July 2, 2014); Castellanos v. Deli Casagrande
Corp., No. CV 11-245 (JFB)(AKT), 2013 WL 1207058, at *9 (E.D.N.Y. Mar. 7, 2013). Requests for atorney’s fees
and costs “must be accompanied by contemporaneous �me records,” Fermin, 93 F. Supp. 3d at 51; Becerra v.
Well Maid Cleaning Enter., Inc., No. 14-CV-3147 (JFB)(AYS), 2015 WL 7573214, at *9 (E.D.N.Y. Nov. 24, 2015).
      Here, plain�ﬀ seeks $12,620.00 in atorneys’ fees, and $2,732.80 in costs. DE 38 at ¶ 22. Plain�ﬀ
submited contemporaneous �me records for atorneys’ fees, DE 18-15, and a summary of costs, DE 18-17.

Attorney’s Fees
Provider Type     Presump�ve      Rate         Es�mated        Approved Fees
                  Maximum         Sought       Hours 11
                  Rate 10
Partner           $300-400 12     $350.00      1.8             $630.00
Windels, James
Associate         $100-300 13     $250.00      8               $2,000.00
Gopalan, Surya
Associate         $100-300        $250.00      19.8            $4,950.00
Cohn, Joshua
Associate Wu,     $100-300        $200.00      18.2            $3,640.00
Serena
Associate         $100-300        $200.00      7               $1,400.00
Kozlowski,
Anna
Total                                                          $12,620.00 14
Atorneys’
Fees




10
   The presump�ve maximum rate is based upon current case law in the Eastern District of New York and the
Second Circuit.
11
   Gomez v. El Rancho de Andres Carne de Tres Inc., No. CV 2012-1264 CBA MDG, 2014 WL 1310296, at *12
(E.D.N.Y. Mar. 11, 2014) report and recommendation adopted, No. 12-CV-1264 CBA MDG, 2014 WL 1310299
(E.D.N.Y. Mar. 31, 2014) (ﬁnding 56.8 hours reasonable where the court held an inquest hearing in the FLSA and
NYLL case); see also Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306 (S.D.N.Y. 2014) (32.7 hours);
Musa v. Badero, No. 14-CV-3600 (LDW) (GRB), DE 18 (recommending 45.3 hours).
12
   Singh v. A & A Mkt. Plaza, Inc., No. CV 15-7396 (AKT), 2019 WL 4861882, at *8 (E.D.N.Y. Sept. 30, 2019).
13
    Perez v. Pino Grocery Corp., No. 17-CV-2965 (RRM), 2018 WL 4138935, at *9 (E.D.N.Y. Apr. 16, 2018), report and
recommendation adopted, 2018 WL 4119236 (E.D.N.Y. Aug. 29, 2018).
14
   The atorneys’ fee appears reasonable compared to amounts awarded in this district. See, e.g., Marquez v. La
Fonda de Don Juan, Inc., No. 14-CV-6114 (JFB)(GRB) at DE 25 (awarding atorney’s fees of $18,000.00 in a FLSA and
NYLL default case).
DEFAULT JUDGMENT REPORT AND RECOMMENDATION|              PAGE | 4
MAGISTRATE JUDGE BROWN
Case 2:18-cv-00571-JS-GRB Document 42 Filed 12/23/19 Page 5 of 5 PageID #: 392


Costs 15
Item (specify each)
Filing Fee                  $400.00
Mail                        $210.31
Service of Process          $2,106.00
Total Costs and Fees        $2,732.80


Objections

      A copy of this Report and Recommenda�on is being provided to plain�ﬀ’s counsel via ECF.
Furthermore, the Court directs plain�ﬀ (1) to serve copies of this Report and Recommenda�on by overnight
mail to defendants at the last known addresses, and (2) to ﬁle proof of service on ECF within two days. Any
writen objec�ons to this Report and Recommenda�on must be ﬁled with the Clerk of the Court within
fourteen (14) days of service of this report. 28 U.S.C. § 636(b)(1) (2006 & Supp. V 2011); Fed. R. Civ. P. 6(a),
72(b). Any requests for an extension of �me for ﬁling objec�ons must be directed to the district judge
assigned to this ac�on prior to the expira�on of the fourteen (14) day period for ﬁling objec�ons. Failure to
ﬁle objec�ons within fourteen (14) days will preclude further review of this report and recommenda�on
either by the District Court or Court of Appeals. Thomas v. Arn, 474 U.S. 140, 145 (1985) (“[A] party shall ﬁle
objec�ons with the district court or else waive right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604
(2d Cir. 2008) (“[F]ailure to object �mely to a magistrate’s report operates as a waiver of any further judicial
review of the magistrate’s decision.”).


/s/ Gary R. Brown                                                                    December 23, 2019
GARY R. BROWN, United States Magistrate Judge                                        Date




15
  Alland v. Consumers Credit Corp., 476 F.2d 951 (2d Cir. 1973) (“costs” generally include such expenses as ﬁling
fees); Pinzon v. Paul Lent Mech. Sys., Inc., No. CV 11-3384 DRH WDW, 2012 WL 4174725, at *6 (E.D.N.Y. Aug. 21,
2012), report and recommendation adopted, No. 11 CV 3384 DRH WDW, 2012 WL 4174410 (E.D.N.Y. Sept. 19,
2012) (approving costs for ﬁling fee of $350.00, process server fees of $225, and translator’s fee of $750.00).
DEFAULT JUDGMENT REPORT AND RECOMMENDATION|               PAGE | 5
MAGISTRATE JUDGE BROWN
